[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT            FILED
                            ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                 No. 05-15075                 APRIL 28, 2006
                             Non-Argument Calendar          THOMAS K. KAHN
                                                                 CLERK
                           ________________________

                 D. C. Docket No. 05-00022-CR-ORL-31-DAB

UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                     versus

RAJSHREE P. PATEL,
a.k.a. Pria Patel, etc.

                                                       Defendant-Appellant.


                           ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________


                                 (April 28, 2006)


Before TJOFLAT, BIRCH and BLACK, Circuit Judges.

PER CURIAM:
      Rajshree P. Patel appeals her sentence of 48 months’ incarceration, imposed

after she pled guilty to seven counts of bank fraud in violation of 18 U.S.C. § 1344.

Patel asserts the sentence, which is above the advisory Guidelines range of 33 to 41

months’ imprisonment, is unreasonable in light of her limited criminal history.

Patel’s sentence is reasonable, and we affirm.

      In the post-Booker advisory Guidelines system, sentencing requires two

steps. United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005). “First, the

district court must consult the Guidelines and correctly calculate the range

provided by the Guidelines .” Id. Second, the court must consider the sentencing

factors enumerated in 18 U.S.C. § 3553(a), which include the history and

characteristics of the defendant, “the available sentences, the applicable Guideline

range, the nature and circumstances of the offense, and the need for the sentence to

reflect the seriousness of the offense, promote respect for the law, provide just

punishment for the offense, and provide the defendant with needed medical care.”

United States v. Winingear, 422 F.3d 1241, 1246 (11th Cir. 2005).

      Once the district court has calculated the sentence under the advisory

Guidelines and has considered the sentencing factors in § 3553(a), it can impose a

sentence more severe or more lenient than that suggested by the advisory

Guidelines range, so long as the sentence is reasonable. Talley, 431 F.3d at 788.



                                           2
The party challenging the sentence has the burden of “establishing that the

sentence is unreasonable in the light of both [the] record and the factors in section

3553(a).” Id. “Review for reasonableness is deferential.” Id.

      In light of the facts in the record and the sentencing factors enumerated in 18

U.S.C. § 3553(a), Patel’s sentence of 48 months’ imprisonment is reasonable. In

determining this sentence, the district court correctly calculated and considered the

advisory sentencing range of 33 to 41 months’ imprisonment and the § 3553(a)

sentencing factors. The record shows the district court considered the serious

nature and the extent of the offense, the need for deterrence, and the need to

provide just punishment for the offense in its decision to impose a sentence above

the advisory range. Furthermore, despite Patel’s emphasis on her limited criminal

history, this is only one of many factors for the court to consider. Accordingly, we

conclude that Patel fails to establish that her sentence is unreasonable in light of the

§ 3553(a) sentencing factors, and her argument the sentence fails to account for her

limited criminal history is without merit.

      AFFIRMED.




                                             3